DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is related to a component for provisioning security data. The component for provisioning security data is old and well known in the art. For example Nakhjiri U.S. Patent Application No. 20140082359 discloses provisioning a secure data by utilizing secure element. Marcovecchio U.S. Patent Application No. 20130111598 discloses provisioning the secure data.
The closet prior art of Mullor U.S. Publication No. 20080178006, Yokota U.S. Publication No. 20050089161 and Rosener U.S. Publication No. 20100042848 neither singly or in combination teach: generating an enable signal that is activated based on the input data being identified as being received from the authorized user and is deactivated based on the input data not being identified as being received from the authorized user; generating a master key using the component user data of the input data based on the enable signal being activated; generating the security data by decrypting the encrypted data of the input data based on the master key and the enable signal being activated; storing the security data, as decrypted, in the hardware security storage based on the enable signal being activated; outputting the security data based on the enable signal being deactivated.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685